Case 1:21-cv-00859-LJV Document 1-2 Filed 07/27/21 Page 1of11

 

 

EXHIBIT A

 

 
 

(FILED: ERIE COUNTY CLERK 03/18/2021 01:55 PM] INDEX NO. 803590/2021
NYSCEF DOC. NO. 1 eure ~ ~ (27/21 Pageet Ro! hyscer: 03/18/2021
Co

STATE OF NEW YORK
SUPREME COURT : COUNTY OF ERIE

 

MARIE TABER and SCOTT TABER Index No.

80 Kent Boulevard

Salamanca, New York 14779, Plaintiffs designate Erie
County as the place of trial

Plaintiffs,

The basis of venue is

vs. CPLR § 509

WAL-MART, INC. SUMMONS

702 S.W. Eighth Street
Bentonville, Arkansas 72716,

WAL-MART REAL ESTATE BUSINESS TRUST
702 8.W. Eighth Street
Bentonville, Arkansas 72716,

WAL-MART REALTY COMPANY
702 8.W. Eighth Street
Bentonville, Arkansas 72716,

WAL-MART STORES EAST, INC.
702 S.W. Eighth Street
Bentonville, Arkansas 72716,

and

WAL-MART STORES EAST, LP
702 8.W. Eighth Street
Bentonville, Arkansas 72716,

Defendants.

 

TO THE ABOVE NAMED DEFENDANTS:
YOU ARE HEREBY SUMMONED, to answer the Complaint in this action
and to serve a copy of your Answer, or, if the Complaint is not served with this

Summons, to serve a Notice of Appearance, on the plaintiffs’ attorneys within

1 of 10
 

(FILED: ERIE COUNTY CLERK 03/18/2021 01:55 PM] INDEX NO. 803590/2021
NYSCEF DOC. NO. 1 eure ~ ~ (27/21 Pageet Ro! hyscer: 03/18/2021
F

TWENTY (20) DAYS after the service of this Summons, exclusive of the day of
service (or within THIRTY (30) DAYS after the service is complete if this
Summons is not personally delivered to you within the State of New York); and
in case of your failure to appear or answer, judgment will be taken against you
by default for the relief demanded in the Complaint.

DATED: Buffalo, New York
March f7 , 2021
LIPSITZ GREEN SCIME CAMBRIA LLP

Ss

SCOTT M. SCHWARTZ, ESQ.
Attorneys for Plaintiffs
Office and P.O. Address
42 Delaware Avenue, Suite 120
Buffalo, New York 14202
(716) 849-1333
[SMS : #63047.0002}

By:

 

2 of 10
 

(FILED: ERIE GOUNTY CLERK 03/18/2021 01:55 PM] INDEX NO. 803590/2021
nea . ° (27/21 Paget Ro! hyscer: 03/18/2021

NYSGEF DOC. NO. 1

STATE OF NEW YORK
SUPREME COURT : COUNTY OF ERIE

 

MARIE TABER and SCOTT TABER
80 Kent Boulevard
Salamanca, New York 14779,

Plaintiffs, COMPLAINT

vs.
Index No.
WAL-MART, INC.
702 S.W. Eighth Street
Bentonville, Arkansas 72716,

WAL-MART REAL ESTATE BUSINESS TRUST
702 S.W. Eighth Street
Bentonville, Arkansas 72716,

WAL-MART REALTY COMPANY
702 S.W. Eighth Street
Bentonville, Arkansas 72716,

WAL-MART STORES EAST, INC.
702 S.W. Eighth Street
Bentonville, Arkansas 72716,

and

WAL-MART STORES EAST, LP
702 S.W. Eighth Street
Bentonville, Arkansas 72716,

Defendants.

 

Plaintiffs, above named, by their attorneys, LIPSITZ GREEN SCIME
CAMBRIA LLP, for their Complaint against the defendants, allege:
AS AND FOR A FIRST CAUSE OF ACTION AGAINST

THE DEFENDANTS, ABOVE NAMED, THE
PLAINTIFF, MARIE TABER, ALLEGES:

3 of 10
 

(FILED: ERIE COUNTY CLERK O3/18/2021 01:55 PM] INDEX NO. 803590/2021
ees ” ” [27/21 Pages Aol hyscer: 03/18/2021

NYSCEF DOC. NO. 1

1. The plaintiffs, MARIE TABER and SCOTT TABER, at all times
hereinafter mentioned, were and still are residents of the Town of Salamanca
located within the County of Cattaraugus and the State of New York.

2. Upon information and belief, at all times hereinafter mentioned, the
defendant, WAL-MART, INC. (hereinafter referred to as "WAL-MART"), was and
still is a foreign corporation authorized to business within the State of New York.

3. Upon information and belief, at all times herein mentioned, the
defendant, WAL-MART, was and still is doing and transacting business within
the State of New York.

4. Upon information and belief, at all times hereinafter mentioned, the
defendant, WAL-MART REAL ESTATE BUSINESS TRUST (hereinafter referred to
as "WAL-MART REAL ESTATE"), was and still is a foreign statutory trust
authorized to business within the State of New York.

5. Upon information and belief, at all times herein mentioned, the
defendant, WAL-MART REAL ESTATE, was and still is doing and transacting
business within the State of New York.

6. Upon information and belief, at all times hereinafter mentioned, the
defendant, WAL-MART REALTY COMPANY (hereinafter referred to as "WAL-
MART REALTY"), was and still is a foreign corporation authorized to do business

within the State of New York.

4 of 10
 

(FILED: ERIE COUNTY CLERK O3/18/2021 01:55 PM] INDEX NO. 803590/2021
ees ” ” [27/21 Page.4Aiol hyscer: 03/18/2021

NYSCEF DOC. NO. 1

7. Upon information and belief, at all times herein mentioned, the
defendant, WAL-MART REALTY, was and still is doing and transacting business
within the State of New York.

8. Upon information and belief, at ail times hereinafter mentioned, the
defendant, WAL-MART STORES EAST, INC. (hereinafter referred to as "WAL-
MART STORES"), was and still is a foreign corporation authorized to do business
within the State of New York.

9. Upon information and belief, at all times herein mentioned, the
defendant, WAL-MART STORES, was and still is doing and transacting business
within the State of New York.

10. Upon information and belief, at all times hereinafter mentioned, the
defendant, WAL-MART STORES EAST, LP (hereinafter referred to as "WAL-MART
STORES EAST"), was and still is a foreign limited partnership authorized to
business within the State of New York.

11. Upon information and belief, at all times herein mentioned, the
defendant, WAL-MART STORES EAST, was and still is doing and transacting
business within the State of New York.

12. Upon information and belief, at all times hereinafter mentioned, the
defendants, WAL-MART, WAL-MART REAL ESTATE, WAL-MART REALTY, WAL-
MART STORES and WAL-MART STORES EAST, were the owners of certain
premises commonly known as Wal-Mart located at 317 S. Cascade Drive, within

the Village of Springville, County of Erie and the State of New York.

5 of 10
 

(FILED: ERIE COUNTY CLERK 03/18/2021 01:55 PM] INDEX NO. 803590/2021
eee ° ” 27/21 Pagent Ain! hyscer: 03/18/2021

NYSCEF DOC. NO. 1

13. Upon information and belief, at all times hereinafter mentioned, the
defendants, WAL-MART, WAL-MART REAL ESTATE, WAL-MART REALTY, WAL-
MART STORES and WAL-MART STORES EAST, by their agents, servants
and/or employees, operated the aforesaid premises.

14. Upon information and belief, at all times hereinafter mentioned, the
defendants, WAL-MART, WAL-MART REAL ESTATE, WAL-MART REALTY, WAL-
MART STORES and WAL-MART STORES EAST, by their agents, servants
and/or employees, maintained the aforesaid premises.

15. Upon information and belief, at all times hereinafter mentioned, the
defendants, WAL-MART, WAL-MART REAL ESTATE, WAL-MART REALTY, WAL-
MART STORES and WAL-MART STORES EAST, by their agents, servants
and/or employees, managed the aforesaid premises.

16. Upon information and belief, at all times hereinafter mentioned, the
defendants, WAL-MART, WAL-MART REAL ESTATE, WAL-MART REALTY, WAL-
MART STORES and WAL-MART STORES EAST, by their agents, servants
and/or employees, constructed the aforesaid premises.

17. Upon information and belief, at all times hereinafter mentioned, the
defendants, WAL-MART, WAL-MART REAL ESTATE, WAL-MART REALTY, WAL-
MART STORES and WAL-MART STORES EAST, by their agents, servants
and/or employees, controlled the aforesaid premises.

18. Upon information and belief, at all times hereinafter mentioned, the

defendants, WAL-MART, WAL-MART REAL ESTATE, WAL-MART REALTY, WAL-

6 of 10
 

(FILED: ERIE COUNTY CLERK O3/18/2021 01:55 PM] INDEX NO. 803590/2021
ees ” - 27/21 Page8 Aol hyscer: 03/18/2021

NYSCEF DOC. NO. 1

MART STORES and WAL-MART STORES EAST, by their agents, servants
and/or employees, designed the aforesaid premises.

19. Upon information and belief, on or about the 14th day of July,
2020, the plaintiff, MARIE TABER, while lawfully and properly a business invitee
at the aforesaid premises, was caused to slip and fall in the garden section at
the aforesaid premises.

20. Upon information and belief, the incident hereinbefore described
and the resultant injuries were caused as a result of the negligent, careless,
reckless and/or unlawful conduct on the part of the defendants, WAL-MART,
WAL-MART REAL ESTATE, WAL-MART REALTY, WAL-MART STORES and WAL-
MART STORES EAST, their agents, servants and/or employees, in the
ownership, operation, maintenance, management, control and design of the
aforesaid premises, and among other things, said negligence of the defendants,
by their agents, servants and/or employees, was exhibited in defendants
allowing and permitting the aforesaid premises to be used when such was in an
unsafe, dangerous, hazardous and defective condition, and in allowing and
permitting it to be and remain in such condition, without warning plaintiff and
others of its existence.

21. Upon information and belief, the aforesaid premises and the
dangerous and hazardous condition created thereby, existed for a sufficient
length of time to give both actual and constructive notice to the defendants,

including notice by reasonable inspection.

7 of 10
 

(FILED: ERIE COUNTY CLERK 03/18/2021 01:55 PM] INDEX NO. 803590/2021
nea ° ° (27/21 Pageat Ro! hyscrr: 03/18/2021

NYSCEF DOC. NO. 1

22. Upon information and belief, the defendants, WAL-MART, WAL-
MART REAL ESTATE, WAL-MART REALTY, WAL-MART STORES and WAL-
MART STORES EAST affirmatively created the dangerous and hazardous
condition complained of herein.

23. As a result of the alleged incident, the plaintiff, MARIE TABER,
sustained bodily injuries and was painfully and seriously injured, and some of
the injuries may result in permanent defects; was rendered sick, sore, lame and
disabled; sustained pain and suffering and shock to her nerves and nervous
system; was caused to and did seek medical aid and attention; was caused to be
confined to hospital, bed and home; was caused to and did incur great medical
expenses and may incur further medical expenses; was caused to be
incapacitated from her usual activities and employment and may be further
incapacitated.

24. This action falls within one or more of the exceptions set forth in
CPLR § 1602.

25. Asa result of the foregoing, the plaintiff has sustained general and
special damages in an amount which exceeds the jurisdictional limits of all lower
courts which would otherwise have jurisdiction.

AS AND FOR A SECOND CAUSE OF ACTION

AGAINST DEFENDANTS, ABOVE NAMED, THE
PLAINTIFF, SCOTT TABER, ALLEGES:

8 of 10
 

(FILED: ERIE COUNTY CLERK 03/18/2021 01:23 PM} INDEX NO. 803590/2021
ee . ” 127121 Pagel O06 Iyscur: 03/18/2021

NYSCEF Doc. NO. 1

26. Repeats, reiterates and realleges each and every allegation
contained in paragraphs "I" through "25" of this Complaint with the same force
and effect as if fully set forth herein.

27. At all times herein mentioned, the plaintiff, SCOTT TABER, was the
husband of the plaintiff, MARIE TABER, and was entitled to her services,
society, consortium and companionship.

28. Upon information and belief, as a result of the aforesaid incident,
the plaintiff, SCOTT TABER, was deprived of the services, society, consortium
and companionship of his spouse.

29. Upon information and belief, as a result of the aforesaid incident,
the plaintiff, SCOTT TABER, was caused to and did incur medical expense and
may incur further medical expense for the treatment of his spouse.

30. Asa result of the foregoing, the plaintiff has sustained general and
special damages in an amount which exceeds the jurisdictional limits of all lower
courts which would otherwise have jurisdiction.

WHEREFORE, the plaintiffs demand judgment against the defendants,
either jointly or severally, in the First and Second Causes of Action in an amount
which exceeds the jurisdictional limits of all lower courts which would otherwise
have jurisdiction, and for such other, further or different relief as the Court may
deem just and proper, together the costs and disbursements of the action.

DATED: Buffalo, New York
March(7, 2021

9 of 10
 

(FILED: ERIE COUNTY CLERK 03/18/2021 01:23 PM} INDEX NO. 803590/2021
eee . ” 27/21 Pagedd@h Iyscer: 03/18/2021

NYSCEF DOC. NO. 1

LIPSITZ GREEN SCIME CAMBRIA LLP

SCOTT M. SCHWARTZ, ESQ.
Attorneys for Plaintiffs
Office and P.O. Address
42 Delaware Avenue, Suite 120
Buffalo, New York 14202
(716) 849-1333
[SMS : #63047.0002]

10 of 10
